FERGUSON, Senior Judge
(concurring):
I concur with the excellent opinion of the Chief Judge, but I would add that the military judge is empowered under the existing *272Uniform Code of Military Justice1 to hold the hearing which is the subject of the principal opinion.2 The legislative history of the Code amendments of 19683 convinces me that it was the intent of the Congress, in changing the title of the “law officer” of the 1950 Code to “military judge” and in effecting the significant substantive changes in the Code regarding the powers and the responsibilities of the military judge, that the holders of that office have all the prestige and authority of other federal trial judges wherever practicable.4 In fact, then-Brigadier General Kenneth J. Hodson,5 in speaking on behalf of the Department of Defense in support of such statutory modifications, suggested that the amendment would “ ‘assimilate the status of the law officer, wherever possible, to that of a civilian judge of the Federal system.’ ”6 The Code restriction on the military judge to holding Article 39(a) sessions only after referral of the charges of concern to a court to which he is detailed as judge is immaterial, for it simply is akin to the authority of a federal judge to act on preliminary matters, as same relates to the trial of criminal charges, only after the grand jury returns a true bill of indictment; no claim is made, however, that the federal judge has no power to affect the pretrial confinement of a prisoner before a true bill is returned. As an excellent treatment of the inherent powers of a military judge qua judge, I commend the reading of Stevenson, The Inherent Authority of the Military Judge, 17 AFL Rev. 1 (1975).

. 10 U.S.C. §§ 801-940.


. While the military judge is, I believe, so empowered, he certainly is not the only figure who could have such authority.


. Act of October 24, 1968 (Military Justice Act of 1968), P.L. 90-632, 82 Stat. 1335.


. S.Rep.No.1601, 90th Cong., 2d Sess., 3 United States Code Congressional and Administrative News, pp. 4501-04 (1968); 114 Cong.Rec. 29397-99, 30564-5 (1968).


. Then-Brigadier General Kenneth J. Hodson was at that time Assistant Judge Advocate General of the Army for Military Justice. Subsequently, Major General Hodson became The Judge Advocate General of the Army.


. Joint Hearings on S 745 et al Before the Subcomm on Constitutional Rights of the Senate Comm on the Judiciary and a Special Sub-comm of the Senate Comm on Armed Services, 89th Cong.2d Sess., pt. 1, at 18 (1966).